
	
		I
		111th CONGRESS
		1st Session
		H. R. 3055
		IN THE HOUSE OF REPRESENTATIVES
		
			June 25, 2009
			Mr. Engel (for
			 himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to continue
		  Medicaid spousal impoverishment protections for spouses of beneficiaries
		  receiving home and community based services under a current waiver parallel to
		  protections afforded spouses of nursing home residents.
	
	
		1.Continuation of Medicaid
			 spousal impoverishment protections for certain spouses of beneficiaries
			 receiving home and community based services under a current waiver parallel to
			 protections afforded spouses of nursing home residentsSection 1915(c) of the Social Security Act
			 (42 U.S.C. 1396(c)) is amended by adding at the end the following new
			 paragraph:
			
				(10)In the case of a State waiver which was
				effective under this subsection as of December 31, 2008, and which provided as
				of such date and in connection with such waiver for income and resource
				protections for spouses of individuals receiving home and community based
				services pursuant to this subsection equivalent to such protections authorized
				for spouses of institutionalized individuals under section 1924, the Secretary
				shall authorize the continuation of such income and resource protections for
				the duration of such waiver (including any extensions
				thereof).
				.
		
